IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


CONSTELLAR CORP., MARYANN              : No. 331 EAL 2016
KURMLAVAGE, AND WOODLAND               :
TERRACE HOMEOWNERS'                    :
ASSOCIATION,                           : Petition for Allowance of Appeal from
                                       : the Order of the Commonwealth Court
                    Petitioners        :
                                       :
                                       :
            v.                         :
                                       :
                                       :
ZONING BOARD OF ADJUSTMENT OF          :
THE CITY OF PHILADELPHIA, CITY OF      :
PHILADELPHIA, OAP, INC., AZALEA        :
GARDENS PARTNERS, LP AND               :
TRUSTEES OF UNIVERSITY OF              :
PENNSYLVANIA,                          :
                                       :
                    Respondents        :


                                  ORDER



PER CURIAM

      AND NOW, this 15th day of November, 2016, the Petition for Allowance of

Appeal is DENIED.